Citation Nr: 0323660	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial, compensable disability 
evaluation for residuals of a simple fracture of the 6th rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1958 to October 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
residuals of a simple fracture of the 6th rib and denied 
service connection for a back disorder.  The RO assigned a 
noncompensable disability evaluation for the veteran's 
residuals of a simple fracture of the 6th rib.


REMAND

The veteran essentially contends that the initial disability 
evaluation assigned for his service-connected residuals of a 
simple fracture of the 6th rib does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences pain.  In addition, the veteran claims 
entitlement to service connection for a back disorder.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, while the Board acknowledges 
that the veteran was provided a copy of the provisions of the 
VCAA in May 2003, the record is entirely negative for 
evidence of consideration of the provisions of the VCAA by 
the RO prior to the issuance of the statement of the case and 
the veteran's claims were certified to the Board without the 
veteran being given appropriate notice of his rights and 
responsibilities and VA's responsibilities under the VCAA.  
Therefore, the veteran's claims must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of the VA are met.

The Board observes that the veteran, in December 1999, 
completed and returned a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, so that the 
service department could reconstruct the veteran's service 
medical records.  On this form, and in statements by the 
veteran, he asserted that he had been treated for his back 
during his service at the Olathe Naval Air Station in Olathe, 
Kansas and at the Richard Gebaur Air Force Base, in Kansas 
City, Missouri.  However, it appears from a review the claims 
file that only the records for 1961 at Richard Gebaur Air 
Force Base were searched, and that no such search was 
performed with regard to Olathe Naval Air Station.  As VA has 
a duty to request all available and relevant records from 
federal agencies, including service medical records, the 
Board finds that a search for any additional service medical 
records should be completed by the RO.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  

Likewise, the Board observes that the veteran reported, in a 
February 1999 statement, that he applied for disability 
benefits from the Social Security Administration, and that he 
began receiving such benefits in June 1996.  In addition, the 
veteran's private physician, J. C. DeBlase, noted in the 
veteran's medical records that he completed forms on behalf 
of the veteran.  Treatment records from Dr. DeBlase, dated 
February 1996 and March 1996, are of record.  However, the 
underlying medical records submitted to Social Security, from 
Dr. DeBlase, as well as those from the veteran's other 
medical providers and employers are not of record.  Also, the 
notice to the veteran of the determination of entitlement to 
disability benefits is not of record.  These records are 
relevant to the veteran's claim, and should be associated 
with his claims file.

Moreover, the Board observes that the veteran, in a January 
1999 VA Form 41-4142 reported that he was receiving treatment 
for his rib and back disorders at the Kansas City, Missouri 
VA Medical Center.   However, no additional VA treatment 
records for the time period from January 1999 to the present 
have been submitted and there is no evidence that the RO 
attempted to obtain these treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's back 
and rib should be associated with the veteran's claims file.

In addition, the Board also notes that the veteran was 
afforded a VA examination in January 1999 in connection with 
his claim for service connection for a back disorder and for 
his simple fracture of the 6th rib.  A report of that 
examination is associated with the veteran's claims file.  
However, this examination report is insufficient for purposes 
of making a determination as to whether the veteran's back 
disorder is causally or etiologically related to his service.  
In this regard, the Board notes that neither the veteran's 
service medical records, nor his private medical records, 
were of record at the time of his VA examination.  The Board 
points out that the absence of these records required the 
examiner to rely solely on the history as reported by the 
veteran in forming a medical opinion, and did not provide the 
examiner an opportunity to review any objective medical 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  Similarly, the examination report is inadequate 
because it does not include the clinical findings necessary 
to evaluate the veteran's residuals of a simple fracture of 
the 6th rib under the Schedule for Rating Disabilities, and 
more specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 
5297.  Therefore, the Board finds that the veteran should be 
afforded an additional VA examination to determine the 
nature, severity, and etiology of the veteran's current back 
disorder, if any, and to determine the veteran's current 
residuals, if any of the simple fracture of his 6th rib.  See 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claims, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument and identify additional evidence 
for VA to obtain.  All new evidence 
and/or arguments must be associated with 
the veteran's claims folder. 

3.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his back 
disorder and residuals of a simple 
fracture of the 6th rib.  After securing 
any necessary authorization, the RO 
should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical record from the VA Medical 
Center in Kansas City, Missouri.

4.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

5.  The RO should request the veteran's 
service medical records from the Olathe, 
Kansas, Naval Air Station and submit the 
veteran's completed NA Form 13055 for 
processing to the appropriate federal 
agencies, including the National 
Personnel Records Center (NPRC).  If no 
additional service records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

6.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by an 
orthopedist to ascertain the nature, 
severity, and etiology of any back 
disorder and to ascertain the severity 
and manifestations of the veteran's 
residuals of a simple fracture of the 6th 
rib, including clinical findings 
correlating with the pertinent schedular 
criteria.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished including obtaining 
information as to the veteran's medical, 
occupational, and recreational history 
prior to and following his service.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including information as to 
the veteran's medical history prior to 
and following his service.  The examiner 
is requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner is then requested 
to offer an opinion as to whether any 
current back disorder was causally or 
etiologically related to the veteran's 
period of active military service, and if 
so, the examiner must specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service.  The examiner is also requested 
to take into consideration the veteran's 
medical history prior to and following 
service, including the treatment for 
employment-related complaints in 1996 and 
any other treatment subsequent to his 
service.  Since it is important "that 
each disability be reviewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2002), the veteran's claims file must be 
available to the examiner for review in 
connection with the examination. The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.    

7.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).t6


